DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 20, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Summerville et al. (US Pat. 9,280,930).

As to claims 1 and 11, Summerville discloses a control circuit (Fig. 1, (20), and col. 5, lines 46-60)) configured to control a display panel (Fig. 1, and col. 5, lines 29-32), the display panel comprising a plurality of subpixels (Fig. 1, (55) and a plurality of scan lines (Fig. 1, (54) coupled to the plurality of subpixels (Fig. 1, (55), the control circuit (Fig. 1, (2), and col. 5, lines 46-60) comprising: a driving circuit (Fig. 1, (40), and col. 6, lines 57-60)), configured to scan a first scan line among the plurality of scan lines (Fig. 1, first scan line (54) at the top, and col. 9, lines 30-41) to turn on at least one of the plurality of subpixels (Fig. 1, (55), and col. 9, lines 30-41) coupled to the first scan line (Fig. 1, (54), Fig. 3, (First row T2), and col. 9, lines 36-39) during a subframe period among a display frame period (col. 7, lines 42-45); and a scan pre-charge circuit (Fig. 1, (41), configured to discharge (col. 9, lines 40-41) a second scan line among the plurality of scan lines (Fig. 3, (Select Time T3, after Second row T2), and (col. 9, lines 40-41)) during a non-display period (Fig. 3, Select Time T3, after Second row T2)) following the subframe period (following First row T2); wherein the second scan line is different from the first scan line (col. 9, lines 30-21).
Further, Summerville discloses, as mentioned above, that “ The time period during which first through last Scan/Row lines are activated is referred to as one frame, in the case only of regular single sequential scanning operations however” (see col. 7, lines 43-45), and “Equally should be mentioned that the display matrix area may be separated into multiple sub-areas used for displaying only partial frames, so-called sub-frames, together with an appropriate adaptation of corresponding driver circuits and data and control signals” (See col. 7, lines 11-15). 
Examiner finds it very clear that every time period T2 in every row, in which each active OLED sub-pixel is driven at a specific brightness is a subframe period. Therefore, even though it is not expressed word by word, it is inherent in this case that Summerville discloses that every period T2 on a row by row basis is a subframe period, among a display frame period (col. 7, 42-45).

As to claims 10 and 20, Summerville discloses the display panel is a passive matrix light-emitting diode (PM-LED) display panel (Figs. 2A, 2B, col. 7, line 57, col. 8, lines 66-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerville et al. (US Pat. 9,280,930).
As to claims 2 and 12, further, Summerville does not specifically disclose charging the first scan line during the non-display period when discharging the second scan line. Examiner takes Official Notice as to charging the first scan line during the non-display period when discharging the second scan line. It would have been obvious to one of ordinary skill in the art at the time of filing to charge one scan line and discharge the next scan line during a non-display period because it is well known that during manufacturing, or in a lab environment, a user can decide to charge or discharge two or more scan lines during the same non-display period, as desired to obtain a desired result. 

Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerville et al. (US Pat. 9,280,930) in view of  Dino et al. (CN 1841459).
As to claims 3 and 13, further, Summerville does not specifically disclose charging or discharging all of the plurality of scan lines during the non-display period following the subframe period.
Analogous art Dino discloses charging or discharging all of the plurality of scan lines during the non-display period following the subframe period (See MODE-FOR-INVENTION, paragraph right before description of Figs. 5(a) and 5(b)), “during a non-display period (e.g., vertical blanking period), the scan driver 2 and 3 the reverse polarity pulse is received from the timing controller 7, the reverse polarity pulse is simultaneously applied to all the scan lines”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to charge or discharge all the scan lines, as taught by Dino, in the device of Summerville, so that effectively good releases the charge accumulated in the electron emission element, reduces loss of the electron emission element, and prolong the service life of the electron emitting element (see same paragraph right before description of Figs. 5(a) and 5(b)).

As to claims 4 and 14 (see claims 1 and 11, and 3 and 13), further, Summerville, as anticipated by Dino, does not specifically disclose charging or discharging each of the plurality of scan lines during each of the plurality of non-display periods. Examiner takes Official Notice as to charging or discharging each of the plurality of scan lines during each of the plurality of non-display periods. It would have been obvious to one of ordinary skill in the art at the time of filing to charge or discharge each scan line during each non-display period, in the device of Summerville and Dino, since it is well known that during manufacturing, or in a lab environment, a user can decide to charge or discharge each scan line during each non-display period, as desired to obtain a desired result.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerville et al. (US Pat. 9,280,930) in view of  Smith (CN 101809746). 

As to claims 5 and 15, Summerville does not specifically disclose, further, pulling the second scan line to a predetermined voltage level, wherein the predetermined voltage level allows a light-emitting diode (LED) in at least one of the plurality of subpixels coupled to the second scan line to be reversely biased within a specific voltage difference.
Analogous art Smith discloses pulling the second scan line to a predetermined voltage level [See paragraph 0058], wherein the predetermined voltage level allows a light-emitting diode (LED) in at least one of the plurality of subpixels coupled to the second scan line to be reversely biased within a specific voltage difference (See paragraph [0058]”closing the row in emitting light diode is reverse-biased and, therefore, is closed. Although preferably less than Vd Vs so as to reverse bias the rows of light-emitting diodes, but Vd Vs can be equal to, or larger than Vs does not exceed driving light emitting diode number of desired threshold voltage”). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to reverse bias the subpixels within a specific voltage difference, as taught by Smith, in the device of Summerville, in order to increase the efficiency, by decreasing energy consumption, and the life of the diode. 


8.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerville et al. (US Pat. 9,280,930) in view of  Chang (US 2006/0187157).

As to claims 9 and 19, Summerville does not specifically disclose, further, controlling the plurality of scan lines except for the first scan line to be floating when scanning the first scan line during the subframe period.
Analogous art Chang discloses controlling the plurality of scan lines except for the first scan line to be floating when scanning the first scan line during the subframe period (see Figs. 4 (C) and 4(D), and paragraphs [0043, 0044, and 0050]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to float the scan lines except the one being scanned, as taught by Chang, in the device of Summerville, because the floating phase helps to improve the efficiency of other phases and can reduce power consumption [0043]

Allowable Subject Matter
Claims 6-8, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims 6-8 and 16-18 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 6 and 16, “discharging a first data line among the plurality of data lines to a first voltage during the non-display period; and charging the first data line to a second voltage during the non-display period after discharging the first data line”. The closest prior art of record, Summerville et al. (US Pat. 9,280,930), see above rejection, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. Claims 7-8 are objected by virtue of being dependent on claim 6, and claims 17-18 are objected by virtue of being dependent on claim 16. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO OSORIO/Primary Examiner, Art Unit 2692